Title: From George Washington to George Gordon, 15 September 1755
From: Washington, George
To: Gordon, George



[Winchester, 15 September 1755]

Instructions for Ensign Gordon.
1st You are immediately upon your coming to the Troop, to dispatch a trusty Corporal with the enclosed Letter to the Store-Keeper at Connogogee, ordering him to receive an answer, and to proceed thence with all imaginable Dispatch to me, at Fort Cumberland.

2ly You are to collect and send to me, by the said Corporal, an exact Return of your Men; the State of their Arms of every kind; their Clothing, Horses, &c. Given under my hand, at Winchester: the fifteenth of September, 1755.

G:W.

